FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


HEATHER FLOYD; JODY SCHUTTE;               No. 18-55957
KATE ZAIGER, individually and on
behalf of all others similarly situated,      D.C. No.
                 Plaintiffs-Appellants,    2:17-cv-08744-
                                              SVW-AS
                  v.

AMERICAN HONDA MOTOR CO., INC.,              OPINION
a California Corporation; HONDA
NORTH AMERICA, INC., a Delaware
Corporation,
               Defendants-Appellees.

      Appeal from the United States District Court
          for the Central District of California
      Stephen V. Wilson, District Judge, Presiding

       Argued and Submitted December 11, 2019
                 Pasadena, California

                    Filed July 28, 2020
2          FLOYD V. AMERICAN HONDA MOTOR CO.

        Before: Danny J. Boggs, * Carlos T. Bea, and
            Andrew D. Hurwitz, Circuit Judges.

                     Opinion by Judge Boggs


                          SUMMARY **


        Magnuson-Moss Warranty Act/Class Action
                    Fairness Act

    The panel affirmed in part and vacated in part the district
court’s dismissal of a putative class action raising warranty
claims under the Magnuson-Moss Warranty Act and state
law arising out of crashes or injuries caused by the alleged
“rollaway effect” of certain Honda Civic vehicles.

   The parties disputed whether the district court’s order of
dismissal was final and appealable. The panel held that it
had jurisdiction to review the dismissal because the
subsequent final disposition of the case by a final order cured
any prematurity of plaintiffs’ appeal.

    Affirming the dismissal of the federal MMWA claim, the
panel held that the Class Action Fairness Act does not
override the MMWA’s requirement to name one hundred
plaintiffs.


    *
      The Honorable Danny J. Boggs, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
         FLOYD V. AMERICAN HONDA MOTOR CO.                   3

    Vacating the dismissal of plaintiffs’ state law claims
based on lack of supplemental jurisdiction and remanding,
the panel held that the district court erred in failing to
consider whether the state law claims met the diversity
requirements of CAFA even if the MMWA claim failed.


                         COUNSEL

Gregory F. Coleman (argued), Adam A. Edwards, Mark E.
Silvey, Lisa A. White, and Rachel Soffin, Greg Coleman
Law PC, Knoxville, Tennessee; Robert R. Ahdoot and
Theodore W. Maya, Ahdoot & Wolfson PC, Los Angeles,
California; for Plaintiffs-Appellants.

Eric Y. Kizirian (argued) and Michael Grimaldi, Lewis
Brisbois Bisgaard & Smith LLP, Los Angeles, California;
Jeffry A. Miller and Brittany B. Sutton, Lewis Brisbois
Bisgaard & Smith LLP, San Diego, California; for
Defendants-Appellees.


                         OPINION

BOGGS, Circuit Judge:

    In this putative class action, plaintiffs raise warranty
claims arising out of crashes or injuries caused by the alleged
“rollaway effect” of certain Honda Civic vehicles. Plaintiffs
appeal from the dismissal of their Magnuson-Moss Warranty
Act (“MMWA”) claim and their state-law claims for express
and implied warranty against American Honda Motor Co.,
Inc. and Honda North America, Inc. (collectively, “Honda”).
4          FLOYD V. AMERICAN HONDA MOTOR CO.

    The question for decision is whether the Class Action
Fairness Act (“CAFA”) overrides the MMWA’s
requirement to name one hundred plaintiffs. This is an issue
of first impression in this circuit, and we hold today that
CAFA may not be used to evade the specific numerosity
requirement of the MMWA.

                        I. BACKGROUND

    Plaintiffs are owners or lessors of 2016, 2017, and 2018
models of Honda Civic vehicles who experienced a
“rollaway effect” of the vehicle’s continuously variable
transmission that, on occasion, failed to activate the electric
parking brake automatically. Plaintiffs allege that Honda’s
reliance on visual feedback in the absence of tactile feedback
in the affected vehicles caused them to be unable to
determine whether the parking brake had been properly
engaged, which resulted in vehicles unintentionally rolling
away and sometimes causing crashes or injuries. Plaintiffs
allege that the transmission is inherently defective and that
Honda failed to disclose the defect.

    In December 2017, Plaintiff Heather Floyd, a citizen of
Tennessee, filed a putative class action in the district court
raising a federal claim under the MMWA and a variety of
state-law claims. An amended complaint 1 joined Jody

    1
       Plaintiffs’ claims for relief in the First Amended Complaint were
as follows: (I) breach of express warranty (on behalf of the national class
or, alternatively, on behalf of each state subclass); (II) breach of implied
warranties (on behalf of the national class or, alternatively, on behalf of
each state subclass); (III) violation of the Magnuson-Moss Warranty Act,
15 U.S.C. §§ 2301 et seq. (on behalf of the national class); (IV) breach
of implied warranty of merchantability under Tennessee law, Tenn. Code
Ann. §§ 47-2-314 and 47-2A-212 et seq. (on behalf of the Tennessee
subclass); (V) breach of express warranty under Tennessee law, Tenn.
           FLOYD V. AMERICAN HONDA MOTOR CO.                              5

Schutte, a citizen of Wisconsin, and Kate Zaiger, a citizen of
California, as plaintiffs, added Wisconsin and California
subclasses, and alleged additional state-law claims.

    The district court dismissed the First Amended
Complaint, holding that the MMWA claim was not
cognizable due to the complaint’s failure to name one
hundred plaintiffs. Noting that Plaintiffs had invoked
supplemental jurisdiction over their state-law claims, the
district court declined to exercise jurisdiction over those
claims in light of its dismissal of the only federal claim. The
district court, however, did not separately address whether
jurisdiction existed over the state-law claims under CAFA.

   Plaintiffs did not amend the First Amended Complaint
and instead filed their notice of appeal on July 12, 2018,
while final disposition of the district-court case was pending.

Code Ann. §§ 47-2-313 and 47-2A-210 et seq. (on behalf of the
Tennessee subclass); (VI) violation of the Wisconsin Deceptive Trade
Practices Act, Wis. Stat. Ann. §§ 100.18 et seq. (on behalf of the
Wisconsin subclass); (VII) breach of implied warranties under
Wisconsin law, Wis. Stat. Ann. § 402.314 (on behalf of the Wisconsin
subclass); (VIII) breach of express warranties under Wisconsin law, Wis.
Stat. Ann. § 402.313 (on behalf of the Wisconsin subclass);
(IX) violation of the California Consumer Legal Remedies Act, Cal. Civ.
Code §§ 1750 et seq. (on behalf of the national class or, alternatively, on
behalf of the California subclass); (X) violation of the California Unfair
Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (on behalf of
the national class or, alternatively, on behalf of the California subclass);
(XI) breach of express warranty under the California Song-Beverly
Consumer Warranty Act, Cal. Civ. Code §§ 1792 and 1791.1 et seq. (on
behalf of the national class or, alternatively, on behalf of the California
subclass); (XII) breach of implied warranty under the California Song-
Beverly Consumer Warranty Act, Cal. Civ. Code §§ 1792 and 1791.1 et
seq. (on behalf of the national class or, alternatively, on behalf of the
California subclass); and (XIII) equitable injunctive and declaratory
relief (on behalf of the national class).
6         FLOYD V. AMERICAN HONDA MOTOR CO.

The district court terminated the case on July 26, 2018 with
a final order after Plaintiffs failed to file an amended
complaint. Plaintiffs’ notice of appeal was not amended after
the termination.

                       II. ANALYSIS

                       A. Jurisdiction

    The parties dispute whether the district court’s order
granting the motion to dismiss without stating whether it was
granted with or without prejudice, and without explicitly
granting leave to amend, constituted a final disposition of the
action under 28 U.S.C. § 1291.

    Plaintiffs argue that we have jurisdiction because the
district court intended its dismissal to be final and
appealable. See Mendiondo v. Centinela Hosp. Med. Ctr.,
521 F.3d 1097, 1102 (9th Cir. 2008). In Mendiondo, the
district court dismissed all of the plaintiffs’ claims and did
not address a request for leave to amend, but also did not
enter final judgment. Id. Although “[o]rdinarily an order
dismissing the complaint rather than dismissing the action is
not a final order and thus not appealable,” when “it appears
that the district court intended the dismissal to dispose of the
action, it may be considered final and appealable.”
Knevelbaard Dairies v. Kraft Foods, Inc., 232 F.3d 979, 983
(9th Cir. 2000) (citations omitted). The court in Mendiondo
therefore “infer[red] that the district court intended to make
the dismissal final for purposes of § 1291” because it did not
address plaintiffs’ request for leave to amend. 521 F.3d
at 1102; cf. WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136
(9th Cir. 1997) (“[A] plaintiff, who has been given leave to
amend, may not file a notice of appeal simply because he
does not choose to file an amended complaint. A further
district court determination must be obtained.”). But in our
          FLOYD V. AMERICAN HONDA MOTOR CO.                    7

case Plaintiffs did not request leave to amend their First
Amended Complaint when all their claims were dismissed;
instead, they filed a notice of appeal before their action was
terminated.

     Honda, on the other hand, argues that the district court
never intended the order dismissing the action to be final,
because the district court did not file its final order until two
weeks after Plaintiff’s notice of appeal and six weeks after
issuance of the order to dismiss. See Disabled Rights Action
Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 870 (9th Cir.
2004) (“A decision is ‘final’ within the meaning of § 1291 if
it ‘(1) is a full adjudication of the issues, and (2) clearly
evidences the judge’s intention that it be the court’s final act
in the matter.’” (quoting Casey v. Albertson’s Inc., 362 F.3d
1254, 1258 (9th Cir. 2004))).

    But we need not resolve the issue of whether the district
court intended its grant of the motion to dismiss to constitute
a termination of the case, because the subsequent final
disposition of the case by a final order cured any prematurity
of Plaintiffs’ appeal. See Fed. R. App. P. 4(a)(2) (“A notice
of appeal filed after the court announces a decision or
order—but before the entry of the judgment or order—is
treated as filed on the date of and after the entry.”). “Rule
4(a)(2) provides an exception for premature appeals” as it
“was intended to protect the unskilled litigant who files a
notice of appeal from a decision that he reasonably but
mistakenly believes to be a final judgment, while failing to
file a notice of appeal from the actual final judgment.”
Kennedy v. Applause, Inc., 90 F.3d 1477, 1482–83 (9th Cir.
1996) (second quoting FirsTier Mortg. Co. v. Inv’rs Mortg.
Ins. Co., 498 U.S. 269, 276 (1991)).

   The district court granted Honda’s motion to dismiss on
June 13, 2018. Plaintiffs filed a notice of appeal a month
8         FLOYD V. AMERICAN HONDA MOTOR CO.

later, on July 12, 2018. Two weeks after the notice of appeal,
on July 26, 2018, the district court closed the case, stating
that no amended complaint had been filed. “There’s no
penalty for filing a premature notice of appeal.” Orr v.
Plumb, 884 F.3d 923, 931 (9th Cir. 2018). See also
16A Charles Alan Wright et al., Federal Practice &
Procedure § 3950.2 (5th ed. 2020) (“When a judge neglects
to enter a judgment on a separate document, the parties may
be confused about the judge’s intentions. However, if the
judge does nothing further in the case for 150 days, then it
ordinarily should occur to even the most inattentive of
appellate counsel that it is time either to seek clarification
from the judge or to file an appeal.”). Here, Plaintiffs filed a
notice of appeal a month after the dismissal of their claims
but two weeks before the district-court case was closed.
Whether Plaintiffs’ notice of appeal was premature or not,
the final disposition of the case by the district court cures any
timeliness defects of their appeal pursuant to Federal Rule of
Appellate Procedure 4(a)(2), and we have jurisdiction to
review it under 28 U.S.C. § 1291.

    B. MMWA’s Requirement to Name One Hundred
                    Plaintiffs

   The Magnuson-Moss Warranty Act, Pub. L. No. 93-637,
88 Stat. 2183 (1975), provides a cause of action for express
and implied warranty claims under state law. It allows

        a consumer who is damaged by the failure of
        a supplier, warrantor, or service contractor to
        comply with any obligation under this
        chapter, or under a written warranty, implied
        warranty, or service contract, [to] bring suit
        for damages and other legal and equitable
        relief—
         FLOYD V. AMERICAN HONDA MOTOR CO.                  9

       (A) in any court of competent jurisdiction in
       any State or the District of Columbia; or

       (B) in an appropriate district court of the
       United States, subject to paragraph (3) of this
       subsection.

15 U.S.C. § 2310(d)(1). However, the Act imposes specific
limitations on the exercise of jurisdiction by federal courts:

       No claim shall be cognizable in a suit brought
       under paragraph (1)(B) of this subsection—

       (A) if the amount in controversy of any
       individual claim is less than the sum or value
       of $25;

       (B) if the amount in controversy is less than
       the sum or value of $50,000 (exclusive of
       interests and costs) computed on the basis of
       all claims to be determined in this suit; or

       (C) if the action is brought as a class action,
       and the number of named plaintiffs is less
       than one hundred.

Id. § 2310(d)(3).

   Whether the numerosity requirement of § 2310(d)(3)(C)
applies to class-action claims brought under the Magnuson-
Moss Warranty Act has been called into question by district
courts following the enactment of the Class Action Fairness
Act of 2005, Pub. L. 109-2, 119 Stat. 4 (2005) (“CAFA”).
CAFA grants district courts
10        FLOYD V. AMERICAN HONDA MOTOR CO.

        original jurisdiction of any civil action in
        which the matter in controversy exceeds the
        sum or value of $5,000,000, exclusive of
        interest and costs, and is a class action in
        which—

        (A) any member of a class of plaintiffs is a
        citizen of a State different from any
        defendant;

        (B) any member of a class of plaintiffs is a
        foreign state or a citizen or subject of a
        foreign state and any defendant is a citizen of
        a State; or

        (C) any member of a class of plaintiffs is a
        citizen of a State and any defendant is a
        foreign state or a citizen or subject of a
        foreign state.

28 U.S.C. § 1332(d)(2). The statute defines “class action” as
“any civil action filed under rule 23 of the Federal Rules of
Civil Procedure or similar State statute or rule of judicial
procedure authorizing an action to be brought by 1 or more
representative persons as a class action.” Id.
§ 1332(d)(1)(B). It also defines the term “class members” as
“the persons (named or unnamed) who fall within the
definition of the proposed or certified class in a class action.”
Id. § 1332(d)(1)(D). However, 28 U.S.C. § 1332(d)(5)(B)
denies CAFA jurisdiction if “the number of members of all
proposed plaintiff classes in the aggregate is less than 100.”

   Contrary to the Magnuson-Moss Warranty Act, CAFA
does not require naming all one hundred plaintiffs. Compare
15 U.S.C. § 2310(d)(3)(C), with 28 U.S.C. § 1332(d)(1)(D).
          FLOYD V. AMERICAN HONDA MOTOR CO.                  11

Plaintiffs claim that CAFA provides an alternative basis on
which district courts may exercise federal jurisdiction over
MMWA class actions, arguing that CAFA confers
jurisdiction over a class-action MMWA claim even in the
absence of at least one hundred named plaintiffs. Such an
approach would permit circumvention of the specific
numerosity requirements of the MMWA by using the less
stringent criteria of CAFA.

    Case law addressing the interplay between CAFA and
MMWA numerosity requirements is scarce and the issue has
not been addressed by the Supreme Court or by this circuit;
in fact, only one other circuit has ever considered it.

    In Birdsong v. Apple, Inc., 590 F.3d 955 (9th Cir. 2009),
the plaintiffs alleged that Apple iPods could induce hearing
loss when used at unsafe sound volume levels. Id. at 956.
They filed a class action alleging violations of California law
and of the MMWA. Id. at 957. This court affirmed the
district court’s dismissal of both the MMWA and state-law
claims, holding that the plaintiffs failed to plead sufficiently
a claim for breach of implied warranty of merchantability,
and that they lacked standing to assert a claim under
California’s Unfair Competition Law. Id. at 958 n.2, 962.
This court stated in a footnote that the district court had
subject-matter jurisdiction under CAFA, but did not address
the named-plaintiffs requirement of the MMWA. Id. at 957
n.1.

    The Sixth Circuit has allowed CAFA to supersede the
MMWA’s more stringent jurisdictional requirements of one
hundred named plaintiffs, albeit in an unpublished opinion,
which does not constitute binding precedent even in that
circuit. See Kuns v. Ford Motor Co., 543 F. App’x 572, 574
(6th Cir. 2013). In Kuns, the court affirmed the district
court’s order granting summary judgment in favor of Ford
12         FLOYD V. AMERICAN HONDA MOTOR CO.

Motor Company on the merits of Kuns’s claims that Ford
violated the MMWA and breached its express warranty
under Ohio law. Id. at 578. In its discussion of federal
jurisdiction, the Sixth Circuit agreed with the district court’s
view that “the CAFA—the more recent of the two statutes—
‘can render a district court a court of competent jurisdiction
and permit it to retain jurisdiction where the CAFA
requisites are met but the MMWA requisites are not.’” Id.
at 574 (quoting Kuns v. Ford Motor Co., 926 F. Supp. 2d
976, 980 (N.D. Ohio 2013)). Although the Sixth Circuit cited
Birdsong, 590 F.3d at 957 n.1, Kuns focused its discussion
on a survey of district-court decisions, which “have, as a
general rule, held that the CAFA effectively supercedes [sic]
the MMWA’s more stringent jurisdictional requirements.”
543 F. App’x at 574. 2

    We disagree. “In construing the provisions of a statute,
we begin by looking at the language of the statute to
determine whether it has a plain meaning.” United States ex
rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121,
1128 (9th Cir. 2015) (en banc). If the language has a plain
meaning or is unambiguous, the statutory interpretation
inquiry ends there, and “we do not consider ‘the legislative
history or any other extrinsic material.’” Id. (quoting Kwai
Fun Wong v. Beebe, 732 F.3d 1030, 1042 (9th Cir. 2013) (en
banc)).


     2
      Plaintiffs’ Reply Brief and their letter submitted under Federal
Rule of Appellate Procedure 28(j), Citation of Supplemental Authorities,
have a compendium of cases addressing the interplay between the
MMWA and CAFA. Other than the two cases discussed above, all of
those rulings were made by district courts and almost always in
unpublished opinions. Lacking guidance from their circuit courts or from
the Supreme Court, the district courts have taken inconsistent positions
on the issue of the MMWA numerosity requirements after CAFA.
         FLOYD V. AMERICAN HONDA MOTOR CO.                 13

   The plain language of the MMWA lists a combination of
specific requirements for a claim cognizable in federal court:

       No claim shall be cognizable in a suit brought
       [in district court]—

           ...

           (C) if the action is brought as a class
       action, and the number of named plaintiffs is
       less than one hundred.

15 U.S.C. § 2310 (d)(3).

    The text is clear that a requirement for an MMWA class
action in federal court is at least one hundred named
plaintiffs. Here, Plaintiffs name only three individuals, but
argue that, by satisfying CAFA requirements, they are
relieved of the MMWA’s obligation to name at least one
hundred plaintiffs. Plaintiffs therefore posit a conflict
between the two statutes and argue that CAFA has impliedly
repealed MMWA’s numerosity requirements.

    However, “repeals by implication are disfavored,” and
when two statutes are “capable of co-existence, it is the duty
of the courts, absent a clearly expressed congressional
intention to the contrary, to regard each as effective.”
Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1017–18
(1984) (quoting Reg’l Rail Reorganization Act Cases,
419 U.S. 102, 133–34 (1974)). “When confronted with two
Acts of Congress allegedly touching on the same topic, this
Court is not at ‘liberty to pick and choose among
congressional enactments’ and must instead strive ‘to give
effect to both.’” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612,
1624 (2018) (quoting Morton v. Mancari, 417 U.S. 535, 551
(1974)). “Our rules aiming for harmony over conflict in
14        FLOYD V. AMERICAN HONDA MOTOR CO.

statutory interpretation grow from an appreciation that it’s
the job of Congress by legislation, not this Court by
supposition, both to write the laws and to repeal them.” Id.

    The MMWA’s federal-claim requirements of one
hundred named plaintiffs for a class action and an amount in
controversy of $25 individually and $50,000 in the aggregate
stand in marked contrast to CAFA’s jurisdictional
requirements for diversity actions: an amount in controversy
exceeding $5,000,000 exclusive of interest and costs,
numerosity (at least one hundred plaintiffs who need not all
be named), and minimal diversity. See 28 U.S.C § 1332(d);
Fed. R. Civ. P. 23; cf. 28 U.S.C. § 1332(a) (original
jurisdiction of district courts over civil actions with diversity
of citizenship and amount in controversy exceeding $75,000
exclusive of interest and costs). In other words, CAFA
allows certain claims to proceed under diversity jurisdiction,
while the MMWA provides for a distinct claim to be brought
in federal court for certain state-law warranty violations. See
In re Sony Grand Wega, 758 F. Supp. 2d 1077, 1101 (S.D.
Cal. 2010) (“The Magnuson-Moss Act provides a federal
cause of action for state law express and implied warranty
claims”).

    The two statutes would have to present an irreconcilable
conflict to overcome the strong presumption against implied
repeals. See J.E.M. AG Supply, Inc. v. Pioneer Hi-Bred Int’l,
Inc., 534 U.S. 124, 141–42 (2001). But the statutory
language of the MMWA and of CAFA is not
irreconcilable—the MMWA simply prevents claims under
that Act from proceeding in federal court absent the
satisfaction of certain jurisdictional prerequisites. See
Radzanower v. Touche Ross & Co., 426 U.S. 148, 153
(1976) (“It is a basic principle of statutory construction that
a statute dealing with a narrow, precise, and specific subject
          FLOYD V. AMERICAN HONDA MOTOR CO.                  15

is not submerged by a later enacted statute covering a more
generalized spectrum.”). We can easily give effect to that
command and apply CAFA in all other cases.

    Plaintiffs’ arguments of policy and of implied repeal do
not outweigh the clear statutory language establishing the
requirements for federal jurisdiction under the MMWA.
Construing CAFA to provide jurisdiction over MMWA
claims despite Plaintiffs’ failure to satisfy the plain-language
requirement of at least one hundred named plaintiffs would
have the effect of overriding a part of the MMWA. But the
legislature’s intent to repeal a statute must be “clear and
manifest.” Nat’l Ass’n of Home Builders v. Defs. of Wildlife,
551 U.S. 644, 662 (2007) (citation omitted). Although
CAFA was enacted thirty years after MMWA, see
Magnuson-Moss Warranty Act, Pub. L. No. 93-637, 88 Stat.
2183 (1975) and Class Action Fairness Act of 2005, Pub. L.
109-2, 119 Stat. 4 (2005), CAFA does not demonstrate any
intent by Congress to repeal or alter parts of the MMWA’s
jurisdictional requirements.

    Therefore, CAFA may not be used to evade or override
the MMWA’s specific numerosity requirement, and we
affirm the district court’s dismissal of the MMWA claim.

       C. Dismissal of Plaintiffs’ State-law Claims

    We review de novo the district court’s grant of a motion
to dismiss. Cervantes v. United States, 330 F.3d 1186, 1187
(9th Cir. 2003). “When ruling on a motion to dismiss, we
accept all factual allegations in the complaint as true and
construe the pleadings in the light most favorable to the
nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072
(9th Cir. 2005).
16        FLOYD V. AMERICAN HONDA MOTOR CO.

    Plaintiffs brought this case as a class action, stating from
the outset that they intended to seek nationwide class
certification pursuant to Federal Rule of Civil Procedure
23(b)(2) or 23(b)(3). Plaintiffs specifically asserted diversity
jurisdiction under CAFA,            alleging “subject matter
jurisdiction over this action under [CAFA] because there is
minimal diversity, the proposed Class and Subclasses each
exceed one hundred members, and the matter in controversy
exceeds the sum or value of $5,000,000.00 exclusive of
interests and costs.” See 28 U.S.C § 1332(d). Throughout the
First Amended Complaint and in their state-law claims,
Plaintiffs alleged having met the requirements of CAFA, and
they separately alleged meeting the requirements of a class
action. Because we must accept such allegations as true,
Plaintiffs have sufficiently alleged the elements of CAFA for
the district court to at least consider it. However, the district
court terminated the action without specifically addressing
Plaintiff’s claim to CAFA jurisdiction.

    Rather, the district court focused only on whether
Plaintiffs’ state-law claims should be heard under the
supplemental jurisdiction statute, 28 U.S.C. § 1367. It
incorrectly stated that “[g]iven that the Plaintiffs invoke
supplemental jurisdiction over the state-law claims, the only
claim under which the Plaintiff[s] could possibly invoke
CAFA is the Magnuson-Moss Warranty Act Claim.” The
district court then dismissed the MMWA claim without
specifically addressing whether CAFA provided an
independent basis for original jurisdiction. However, to
exercise jurisdiction over a state-law claim pursuant to
CAFA, a court does not need underlying federal-question
jurisdiction. CAFA expressly extends original federal
jurisdiction to state-law claims in class actions under relaxed
diversity requirements. 28 U.S.C. § 1332(d)(2) states in
relevant part: “[t]he district courts shall have original
         FLOYD V. AMERICAN HONDA MOTOR CO.                  17

jurisdiction of any civil action in which the matter in
controversy exceeds the sum or value of $5,000,000,
exclusive of interest and costs, and is a class action . . . .”
(emphasis added).

    The district court thus erred in not considering whether
Plaintiffs’ state-law claims met the diversity requirements of
CAFA even if the MMWA claim failed. Plaintiffs did not
need to allege that their state-law claims were supplemental
to jurisdiction under CAFA, because they had already
generally alleged original jurisdiction over the entire action.

    The district court should have considered jurisdiction
under CAFA entirely independently of the MMWA claim. If
the district court then found that the requirements for CAFA
were not satisfied, it would not have jurisdiction over state-
law claims except under § 1367 and the action could be
dismissed. But if Plaintiffs satisfied CAFA, the court would
have had original jurisdiction over Plaintiffs’ state-law
claims. The district court therefore improperly dismissed
Plaintiffs’ state-law claims based only on lack of
supplemental jurisdiction.

   We vacate the dismissal of Plaintiffs’ state-law claims
and remand for consideration consistent with this opinion.

                    III. CONCLUSION

    For the foregoing reasons, we AFFIRM IN PART AND
VACATE IN PART the district court’s order of dismissal,
and we REMAND the case for proceedings in conformity
with this opinion. Each side will bear its own costs and fees
on appeal.